115 T.C. No. 7



                UNITED STATES TAX COURT



            DAVID C. MCCUNE, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 2837-00L.                    Filed August 8, 2000.




     More than 30 days after receiving an adverse
Notice of Determination Concerning Collection Action(s)
Under Section 6320 and/or 6330, P sought judicial
review in a Federal District Court. The petition was
dismissed for lack of subject matter jurisdiction.
More than 30 days after the order of dismissal, P
sought review in this Court. Held: Because P failed
to file his initial petition with the District Court
within 30 days of the notice of adverse determination,
his Tax Court petition is dismissed for lack of
jurisdiction.



David C. McCune, pro se

Marty J. Dama, for respondent.
                               - 2 -



                              OPINION

     COHEN, Judge:   This matter is before the Court on

respondent’s motion to dismiss for lack of jurisdiction on the

ground that the petition was not filed within the time prescribed

by section 6330(d)(1) or section 7502.   Unless otherwise

indicated, all section references are to the Internal Revenue

Code in effect for the years in issue, and all Rule references

are to the Tax Court Rules of Practice and Procedure.

     At the time the petition in this case was filed, petitioner

was a resident of Rockwall, Texas.

     On January 27, 1999, a Final Notice - Notice of Intent to

Levy and Notice of Your Right to a Hearing (CDP notice) was

mailed to petitioner with respect to unpaid Federal income taxes,

interest, and penalties for 1992 through 1994.    The CDP notice

explained petitioner’s right to a Collection Due Process hearing

(CDP hearing) and provided him with a copy of Form 12153, Request

for a Collection Due Process Hearing.    Petitioner requested and

was granted a hearing.   On July 29, 1999, the Internal Revenue

Service Office of Appeals (Appeals) issued a Notice of

Determination Concerning Collection Action(s) Under Section 6320

and/or 6330.   In that notice, it was determined that the proposed

levy actions satisfied the requirements of sections 6631 and 6321

and the applicable administrative procedures.    On August 10,
                               - 3 -

1999, petitioner submitted a request for reconsideration of the

adverse determination, but the request was denied on September 8,

1999.

     On October 18, 1999, petitioner filed a petition with the

U.S. District Court for the Northern District of Texas, seeking

judicial review of the adverse determination.   Respondent moved

the District Court to dismiss for lack of jurisdiction, citing

untimeliness and lack of subject matter jurisdiction.   The

District Court granted the motion to dismiss for lack of subject

matter jurisdiction in an order dated January 25 and entered

January 26, 2000.   The Court stated:

          First, the government contends that McCune did not
     timely appeal the IRS determination because he filed
     suit in excess of thirty days after the IRS
     determination was issued. McCune responds by asserting
     that he filed a motion for reconsideration with the
     IRS, thereby tolling the limitations period. However,
     even if the limitations period was tolled by the filing
     of the motion for reconsideration, this court lacks
     subject matter jurisdiction to hear the case.

          District Courts have jurisdiction under section
     6330 only if the Tax Court lacks jurisdiction.
     Clearly, the Tax Court had jurisdiction over this case
     because it concerns income taxes, despite McCune’s
     contention that he is not a taxpayer. Moreover, this
     court does not have jurisdiction to hear McCune’s
     complaint because the income taxes at issue have not
     been paid in full. * * *

The order of dismissal was served on petitioner at his private

mail box, the address he provided for the record.   Petitioner

received the order a few days thereafter when he picked up his

mail.
                                - 4 -

     On March 1, 2000, petitioner mailed a petition to the Tax

Court that was received and filed on March 6, 2000.    The petition

seeks review of respondent’s July 29, 1999, determination.

     Section 6330 generally provides that the Internal Revenue

Service cannot proceed with the collection of taxes by way of a

levy on a taxpayer’s property until the taxpayer has been given

notice of and the opportunity for an administrative review of the

matter in the form of a CDP hearing.    See sec. 301.6330-1T,

Temporary Proced. & Admin. Regs., 64 Fed. Reg. 3407 (Jan. 22,

1999).    See generally Goza v. Commissioner, 114 T.C. 176, 179-182

(2000).

     Section 6330(d)(1) provides:

     SEC. 6330(d).   Proceeding After Hearing.--

          (1) Judicial review of determination.–-The person
     may, within 30 days of a determination under this
     section, appeal such determination–-

                (A) to the Tax Court (and the Tax Court shall
           have jurisdiction to hear such matter); or

                (B) if the Tax Court does not have
           jurisdiction of the underlying tax liability, to a
           district court of the United States.

     If a court determines that the appeal was to an
     incorrect court, a person shall have 30 days after the
     court determination to file such appeal with the
     correct court.

     In this case, petitioner challenged the CDP notice and

requested a CDP hearing.   Appeals determined, on July 29, 1999,

that the CDP notice and proposed levy actions satisfied sections
                               - 5 -

6631 and 6321 and the applicable administrative procedures.    That

determination triggered the 30-day period within which petitioner

could seek judicial review.   Section 301.6330-1T(f)(2), Temporary

Proced. & Admin. Regs., Fed. Reg. 3412 (Jan. 22, 1999), provides:

          (f)(2) Questions and answers. The questions and
     answers illustrate the provisions of this paragraph (f)
     as follows:

              *     *     *      *     *    *     *

          A-F3. If the Tax Court would have jurisdiction
     over the type of tax specified in the CDP Notice (for
     example, income and estate taxes), then the taxpayer
     must seek judicial review by the Tax Court. * * *

          Q-F4. What happens if the taxpayer timely appeals
     Appeals’s determination to the incorrect court?

          A-F4. If the court to which the taxpayer directed
     a timely appeal of the Notice of Determination
     determines that the appeal was to the incorrect court
     (because of jurisdictional, venue or other reasons),
     the taxpayer will have 30 days after the court’s
     determination to that effect within which to file an
     appeal to the correct court. [Emphasis added.]

Petitioner filed his initial appeal with the District Court more

than 30 days after the notice of adverse determination.

Petitioner then filed a petition in this Court more than 30 days

after the order of dismissal by the District Court.

     Respondent’s position is that the untimeliness of the

petition to the District Court renders inapplicable the

additional 30-day period set forth in section 6330(d)(1) where an

appeal is initially to an incorrect court and, in any event, the

petition was untimely in this Court because not filed within the
                              - 6 -

30-day period after dismissal by the District Court.   Petitioner

argues that his time to file in the District Court was extended

by his request for reconsideration and that his time to file in

this Court should run from the date that he received the order of

dismissal from the District Court.

     Section 6330(d)(1) provides for appeal within 30 days of the

Appeals Office determination and an additional 30 days after a

court determination that the appeal was to an incorrect court.

The statutory periods are jurisdictional and cannot be extended.

See, e.g., Joannou v. Commissioner, 33 T.C. 868, 869 (1960);

Hodges v. Commissioner, T.C. Memo. 1987-340.    A fortiori, they

cannot be extended by petitioner’s unilateral action in

requesting reconsideration or in deciding when to pick up his

mail.

     Petitioner’s case in the District Court was not filed within

30 days of the July 29, 1999, notice of determination (or even

within 30 days of the denial of his request for reconsideration).

An untimely filing in an incorrect court could not extend the

time to file in the correct court.    A subsequent untimely filing

in the correct court clearly must be dismissed.
                            - 7 -



To reflect the foregoing,

                                         An order will be entered

                                    granting respondent’s Motion

                                    to Dismiss for Lack of

                                    Jurisdiction.